DETAILED ACTION
Applicant's submission filed on 29 April 2022 has been entered.  Claims 1, 2, 5-9, 11, 13-16, and 19-30 are currently amended; no claims are cancelled; claims 3, 4, 10, 12, 17, and 18 are previously presented; no claims have been added.  Claims 1-30 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 15-17, 20, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2022/0015172 A1), hereafter referred Xu, in view of Kim et al. (US 2020/0221271 A1), hereafter referred Kim, further in view of Terry et al. (US 2011/0002281 A1), hereafter referred Terry.

Regarding claim 1, Xu teaches a method of wireless communication performed by a user equipment (UE), comprising:
determining, in a current cycle and based at least in part on a failure or a success of a downlink transmission on a component carrier, information related to downlink transmission duplication on multiple component carriers including the component carrier (Xu, [0310]; determine an appropriate downlink duplication transmission channel based on auxiliary information transmitted by the corresponding node, where the auxiliary information includes an HARQ failure).
Xu does not expressly teach wherein each of the multiple component carriers is associated with a semi-persistent scheduling (SPS) configuration.
However, Kim teaches wherein each of the multiple component carriers is associated with a semi-persistent scheduling (SPS) configuration (Kim, [0114]-[0115]; when the DCI related to sidelink SPS configuration and release for two or more component carriers are simultaneously performed on resources of multiple carriers).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu to include the above recited limitations as taught by Kim in order to reduce network overhead (Kim, [0004]).
Xu in view of Kim does not expressly teach monitoring a subset of the multiple component carriers for a scheduled SPS occasion in one or more of the current cycle or a next cycle based at least in part on the information related to the downlink transmission duplication on the multiple component carriers in the current cycle.
However, Terry teaches monitoring a subset of the multiple component carriers for a scheduled SPS occasion in one or more of the current cycle or a next cycle based at least in part on the information related to the downlink transmission duplication on the multiple component carriers in the current cycle (Terry, [0026]-[0028] and [0054]-[0057]; the WTRU monitors the subset of component carriers at least until the DRX cycle starts for the PDCCH, where the reception may be based on when a semi-persistent scheduling configuration determines a DL SCH transmission on the component carrier as defined as part of the hierarchical PDCCH operation for RRC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim to include the above recited limitations as taught by Terry in order to have efficient power consumption (Terry, [0007]).

Regarding claim 15, Xu teaches a user equipment (UE) for wireless communication, comprising: 
a memory (Xu, Fig. 9, [0321]; terminal device includes a memory); and 
one or more processors coupled to the memory (Xu, Fig. 9, [0321]; terminal device includes a processor), the one or more processors configured to: 
determine, in a current cycle and based at least in part on a failure or a success of a downlink transmission on a component carrier, information related to downlink transmission duplication on multiple component carriers including the component carrier (Xu, [0310]; determine an appropriate downlink duplication transmission channel based on auxiliary information transmitted by the corresponding node, where the auxiliary information includes an HARQ failure).
Xu does not expressly teach wherein each of the multiple component carriers is associated with a semi-persistent scheduling (SPS) configuration.
However, Kim teaches wherein each of the multiple component carriers is associated with a semi-persistent scheduling (SPS) configuration (Kim, [0114]-[0115]; when the DCI related to sidelink SPS configuration and release for two or more component carriers are simultaneously performed on resources of multiple carriers).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu to include the above recited limitations as taught by Kim in order to reduce network overhead (Kim, [0004]).
Xu in view of Kim does not expressly teach monitor a subset of the multiple component carriers for a scheduled SPS occasion in one or more of the current cycle or a next cycle based at least in part on the information related to the downlink transmission duplication on the multiple component carriers in the current cycle.
However, Terry teaches monitor a subset of the multiple component carriers for a scheduled SPS occasion in one or more of the current cycle or a next cycle based at least in part on the information related to the downlink transmission duplication on the multiple component carriers in the current cycle (Terry, [0026]-[0028] and [0054]-[0057]; the WTRU monitors the subset of component carriers at least until the DRX cycle starts for the PDCCH, where the reception may be based on when a semi-persistent scheduling configuration determines a DL SCH transmission on the component carrier as defined as part of the hierarchical PDCCH operation for RRC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim to include the above recited limitations as taught by Terry in order to have efficient power consumption (Terry, [0007]).

Regarding claim 29, Xu teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (Xu, Fig. 9, [0321]; the terminal device includes a processor, a memory, where the processor is configured to invoke and run the computer program in the memory), cause the one or more processors to: 
determine, in a current cycle and based at least in part on a failure or a success of a downlink transmission on a component carrier, information related to downlink transmission duplication on multiple component carriers including the component carrier (Xu, [0310]; determine an appropriate downlink duplication transmission channel based on auxiliary information transmitted by the corresponding node, where the auxiliary information includes an HARQ failure).
Xu does not expressly teach wherein each of the multiple component carriers is associated with a semi-persistent scheduling (SPS) configuration.
However, Kim teaches wherein each of the multiple component carriers is associated with a semi-persistent scheduling (SPS) configuration (Kim, [0114]-[0115]; when the DCI related to sidelink SPS configuration and release for two or more component carriers are simultaneously performed on resources of multiple carriers).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu to include the above recited limitations as taught by Kim in order to reduce network overhead (Kim, [0004]).
Xu in view of Kim does not expressly teach monitor a subset of the multiple component carriers for a scheduled SPS occasion in one or more of the current cycle or a next cycle based at least in part on the information related to the downlink transmission duplication on the multiple component carriers in the current cycle.
However, Terry teaches monitor a subset of the multiple component carriers for a scheduled SPS occasion in one or more of the current cycle or a next cycle based at least in part on the information related to the downlink transmission duplication on the multiple component carriers in the current cycle (Terry, [0026]-[0028] and [0054]-[0057]; the WTRU monitors the subset of component carriers at least until the DRX cycle starts for the PDCCH, where the reception may be based on when a semi-persistent scheduling configuration determines a DL SCH transmission on the component carrier as defined as part of the hierarchical PDCCH operation for RRC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim to include the above recited limitations as taught by Terry in order to have efficient power consumption (Terry, [0007]).

Regarding claim 30, Xu teaches an apparatus for wireless communication, comprising: 
means for determining, in a current cycle and based at least in part on a failure or a success of a downlink transmission on a component carrier, information related to downlink transmission duplication on multiple component carriers including the component carrier (Xu, [0310]; determine an appropriate downlink duplication transmission channel based on auxiliary information transmitted by the corresponding node, where the auxiliary information includes an HARQ failure).
Xu does not expressly teach wherein each of the multiple component carriers is associated with a semi-persistent scheduling (SPS) configuration.
However, Kim teaches wherein each of the multiple component carriers is associated with a semi-persistent scheduling (SPS) configuration (Kim, [0114]-[0115]; when the DCI related to sidelink SPS configuration and release for two or more component carriers are simultaneously performed on resources of multiple carriers).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu to include the above recited limitations as taught by Kim in order to reduce network overhead (Kim, [0004]).
While Xu teaches the means for monitoring (Xu, Fig. 9, [0321]; the terminal device includes a processor, a memory, where the processor is configured to invoke and run the computer program in the memory), Xu in view of Kim does not expressly teach means for monitoring a subset of the multiple component carriers for a scheduled SPS occasion in one or more of the current cycle or a next cycle based at least in part on the information related to the downlink transmission duplication on the multiple component carriers in the current cycle.
However, Terry teaches means for monitoring a subset of the multiple component carriers for a scheduled SPS occasion in one or more of the current cycle or a next cycle based at least in part on the information related to the downlink transmission duplication on the multiple component carriers in the current cycle (Terry, [0026]-[0028] and [0054]-[0057]; the WTRU monitors the subset of component carriers at least until the DRX cycle starts for the PDCCH, where the reception may be based on when a semi-persistent scheduling configuration determines a DL SCH transmission on the component carrier as defined as part of the hierarchical PDCCH operation for RRC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim to include the above recited limitations as taught by Terry in order to have efficient power consumption (Terry, [0007]).

Regarding claims 2 and 16, Xu in view of Kim further in view of Terry teaches the method of claim 1 and the UE of claim 15 above.  Xu does not expressly teach wherein the information related to the downlink transmission duplication indicates whether the downlink transmission succeeded in the current cycle with respect to each of the multiple component carriers.
However, Kim teaches wherein the information related to the downlink transmission duplication indicates whether the downlink transmission succeeded in the current cycle with respect to each of the multiple component carriers (Kim, [0111]; ACK/NACK information for DL data).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu to include the above recited limitations as taught by Kim in order to reduce network overhead (Kim, [0004]).

Regarding claims 3 and 17, Xu in view of Kim further in view of Terry teaches the method of claim 2 and the UE of claim 16 above.  Xu in view of Kim does not expressly teach wherein the subset of the multiple component carriers includes only one or more of the multiple component carriers on which the downlink transmission succeeded in the current cycle.
However, Terry teaches wherein the subset of the multiple component carriers includes only one or more of the multiple component carriers on which the downlink transmission succeeded in the current cycle (Terry, [0027]; the subset of DL CCs are used to receive PDCCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim to include the above recited limitations as taught by Terry in order to have efficient power consumption (Terry, [0007]).

Regarding claims 6 and 20, Xu in view of Kim further in view of Terry teaches the method of claim 2 and the UE of claim 16 above.  Further, Yi teaches wherein the feedback further indicates a preference for the subset of the multiple component carriers to be monitored for the scheduled SPS occasion in one or more of the current cycle or a next cycle (Xu, [0310]; determine an appropriate downlink duplication transmission channel based on auxiliary information transmitted by the corresponding node, where the auxiliary information includes an HARQ failure).
Yi does not expressly teach further comprising transmitting, to a network node, feedback that indicates whether the downlink transmission succeeded in the current cycle with respect to each of the multiple component carriers.
However, Kim teaches further comprising transmitting, to a network node, feedback that indicates whether the downlink transmission succeeded in the current cycle with respect to each of the multiple component carriers (Kim, [0111]; ACK/NACK information for DL data),
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Yi to include the above recited limitations as taught by Kim in order to reduce network overhead (Kim, [0004]).

Claims 7-13 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kim further in view of Terry as applied to claims 1 and 15 above, and further in view of Yi et al. (US 2020/0396760 A1), hereafter referred Yi.

Regarding claims 7 and 21, Xu in view of Kim further in view of Terry teaches the method of claim 1 and the UE of claim 15 above.  Xu in view of Kim further in view of Terry does not expressly teach wherein the information related to the downlink transmission duplication includes downlink control information (DCI) received from a network node in the current cycle.
However, Yi teaches wherein the information related to the downlink transmission duplication includes downlink control information (DCI) received from a network node in the current cycle (Yi, [0531]; wireless device may determine the duplicated transmissions of the first stage DCI that were sent by the base station).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim further in view of Terry to include the above recited limitations as taught by Yi in order to have efficient control information signaling and increased reliability of wireless communications (Yi, [0004]).

Regarding claims 8 and 22, Xu in view of Kim further in view of Terry teaches the method of claim 7 and the UE of claim 21 above.  Xu in view of Kim further in view of Terry does not expressly teach wherein the subset of the multiple component carriers includes only one or more of the multiple component carriers that are explicitly indicated in the DCI received from the network node.
However, Yi teaches wherein the subset of the multiple component carriers includes only one or more of the multiple component carriers that are explicitly indicated in the DCI received from the network node (Yi, [0288]; the base station may send the DCI via one of the PDCCH that comprise the downlink assignment including parameters indicating the resources such as the component carriers for the wireless device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim further in view of Terry to include the above recited limitations as taught by Yi in order to find possible allocation if its downlink reception is enabled (Yi, [0288]).

Regarding claims 9 and 23, Xu in view of Kim further in view of Terry teaches the method of claim 7 and the UE of claim 21 above.  Xu in view of Kim further in view of Terry does not expressly teach further comprising identifying the subset of the multiple component carriers to be monitored for the scheduled SPS occasion based at least in part on the DCI received from the network node rescheduling the downlink transmission when the downlink transmission failed on the subset of the multiple component carriers, wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion excludes one or more of the multiple component carriers associated with the downlink transmission.
However, Yi teaches further comprising identifying the subset of the multiple component carriers to be monitored for the scheduled SPS occasion based at least in part on the DCI received from the network node rescheduling the downlink transmission when the downlink transmission failed on the subset of the multiple component carriers, wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion excludes one or more of the multiple component carriers associated with the downlink transmission (Yi, [0556]; the wireless device may determine to skip a scheduled transmission associated with the multi-stage DCI based on an unsuccessful decoding of the second-stage DCI).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim further in view of Terry to include the above recited limitations as taught by Yi in order to have efficient control information signaling and increased reliability of wireless communications (Yi, [0004]).

Regarding claims 10 and 24, Xu in view of Kim further in view of Terry teaches the method of claim 1 and the UE of claim 15 above.  Xu in view of Kim further in view of Terry does not expressly teach further comprising identifying a primary component carrier among the multiple component carriers associated with the SPS configuration, wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion includes at least the primary component carrier.
However, Yi teaches further comprising identifying a primary component carrier among the multiple component carriers associated with the SPS configuration, wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion includes at least the primary component carrier (Yi, [0243]; a carrier corresponding to the PCell may be a DL primary component carrier that is configured at RRC connection establishment).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim further in view of Terry to include the above recited limitations as taught by Yi in order to have efficient control information signaling and increased reliability of wireless communications (Yi, [0004]).

Regarding claims 11 and 25, Xu in view of Kim further in view of Terry teaches the method of claim 10 and the UE of claim 24 above.  Xu in view of Kim further in view of Terry does not expressly teach wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion further includes one or more secondary component carriers based at least in part on the failure of the downlink transmission on the primary component carrier.
However, Yi teaches wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion further includes one or more secondary component carriers based at least in part on the failure of the downlink transmission on the primary component carrier (Yi, [0319]; after detection of a problem on a PCell, the SCG may change from the PCell to the SCell including the carriers, where secondary component carriers are carriers associated with the SCell).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim further in view of Terry to include the above recited limitations as taught by Yi in order to have efficient control information signaling and increased reliability of wireless communications (Yi, [0004]).

Regarding claims 12 and 26, Xu in view of Kim further in view of Terry teaches the method of claim 1 and the UE of claim 15 above.  Xu in view of Kim further in view of Terry does not expressly teach further comprising identifying a primary component carrier and one or more secondary component carriers among the multiple component carriers associated with the SPS configuration, wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion includes either the primary component carrier or the one or more secondary component carriers.
However, Yi teaches further comprising identifying a primary component carrier and one or more secondary component carriers among the multiple component carriers associated with the SPS configuration, wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion includes either the primary component carrier or the one or more secondary component carriers (Yi, [0243]; a serving cell may be referred to as the Primary Cell and in the downlink a carrier associated with the PCell may be the downlink primary component carrier while the carrier associated with the Scell may be the downlink secondary component carrier).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim further in view of Terry to include the above recited limitations as taught by Yi in order to have efficient control information signaling and increased reliability of wireless communications (Yi, [0004]).

Regarding claims 13 and 27, Xu in view of Kim further in view of Terry teaches the method of claim 12 and the UE of claim 26 above.  Xu in view of Kim further in view of Terry does not expressly teach wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion includes the primary component carrier and excludes the one or more secondary component carriers based at least in part on the success of the downlink transmission on the primary component carrier in the current cycle.
However, Yi teaches wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion includes the primary component carrier and excludes the one or more secondary component carriers based at least in part on the success of the downlink transmission on the primary component carrier in the current cycle (Yi, [0290]; the wireless device may monitor one or more PDCCHs in order to find possible resource allocation where the PCell is monitored if the wireless device successfully detects the PDCCHs).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim further in view of Terry to include the above recited limitations as taught by Yi in order to have efficient control information signaling and increased reliability of wireless communications (Yi, [0004]).

Claims 4, 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kim further in view of Terry as applied to claims 1 and 15 above, and further in view of Martin et al. (US 2018/0048433 A1), hereafter referred Martin.

Regarding claims 4 and 18, Xu in view of Kim further in view of Terry teaches the method of claim 2 and the UE of claim 16 above.  Xu in view of Kim further in view of Terry does not expressly teach wherein the UE starts to monitor the subset of the multiple component carriers based at least in part on the information related to the downlink transmission duplication indicating that the downlink transmission failed in the current cycle with respect to one or more of the multiple component carriers, and wherein the subset of the multiple component carriers excludes the one or more of the multiple component carriers on which the downlink transmission failed in the current cycle.
However, Martin teaches wherein the UE starts to monitor the subset of the multiple component carriers based at least in part on the information related to the downlink transmission duplication indicating that the downlink transmission failed in the current cycle with respect to one or more of the multiple component carriers (Martin, [0007]; identifying the transmission for the PDU was unsuccessful on the first component carrier), and wherein the subset of the multiple component carriers excludes the one or more of the multiple component carriers on which the downlink transmission failed in the current cycle (Martin, [0007]; the retransmission of the PDU uses resources allocated within the second component carrier and not the first component carrier).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim further in view of Terry to include the above recited limitations as taught by Martin in order to provide more bandwidth support (Martin, [0004]).

Regarding claims 5 and 19, Xu in view of Kim in view of Terry further in view of Martin teaches the method of claim 4 and the UE of claim 18 above.  Xu in view of Kim further in view of Terry does not expressly teach wherein the one or more of the multiple component carriers are excluded from the subset of the multiple component carriers monitored for the scheduled SPS occasion for a predefined quantity of reception occasions following the downlink transmission.
However, Martin teaches wherein the one or more of the multiple component carriers are excluded from the subset of the multiple component carriers monitored for the scheduled SPS occasion for a predefined quantity of reception occasions following the downlink transmission (Martin, [0092]; the module may not monitor unsuccessful transmission of the PDU).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim further in view of Terry to include the above recited limitations as taught by Martin in order to provide more bandwidth support (Martin, [0004]).

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Kim in view of Terry further in view of Yi as applied to claims 12 and 26 above, and further in view of Martin.

Regarding claims 14 and 28, Xu in view of Kim in view of Terry further in view of Yi teaches the method of claim 12 and the UE of claim 26 above.  Xu in view of Kim in view of Terry further in view of Yi does not expressly teach wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion includes the one or more secondary component carriers and excludes the primary component carrier for a predefined quantity of cycles based at least in part on the failure of the downlink transmission on the primary component carrier in the current cycle.
However, Martin teaches wherein the subset of the multiple component carriers to be monitored for the scheduled SPS occasion includes the one or more secondary component carriers and excludes the primary component carrier for a predefined quantity of cycles based at least in part on the failure of the downlink transmission on the primary component carrier in the current cycle (Martin, [0073] and [0095]; the retransmission is attempted for the PCell and SCell on a different carrier compared with the previous transmission when a failure occurs as long as the number of retransmissions are within the retransmission indicator).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Xu in view of Kim in view of Terry further in view of Yi to include the above recited limitations as taught by Martin in order to provide more bandwidth support (Martin, [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416   

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416